Citation Nr: 0737212	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  99-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a gambling disorder 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1997.

The instant appeal arose from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Fargo, North Dakota, which denied a claim for 
service connection for a psychiatric illness due to a 
gambling disorder.  In March 2000, October 2001, August 2003, 
and May 2007, the Board remanded the claim for additional 
development.  

In September 2007, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The veteran has a gambling disorder due to his service-
connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for a gambling disorder, 
secondary to service-connected disability, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In September 1998, the RO denied the veteran's claim of 
entitlement to service connection for a gambling disorder.  
The veteran has appealed.  The veteran asserts that he has a 
gambling disorder as a result of his service-connected PTSD.  
In this regard, service connection is currently in effect for 
PTSD, evaluated as 50 percent disabling.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's service records include his discharge (DD Form 
214), which notes that he received a discharge under 
honorable conditions (general), and that the narrative reason 
for separation was "misconduct."  The veteran's personnel 
file includes a "Special Court Martial Order," dated in May 
1997, which shows that he was charged with offenses related 
to use of his government credit card.  Memorandums, dated 
between November and December of 1997, note that the veteran 
was to be administratively separated from service, and that 
he had written a number of checks drawn on insufficient 
funds, failed to pay other debts, and that he had been jailed 
in a civilian facility for writing bad checks.  Associated 
documents show that he received a number of disciplinary 
actions for various offenses, to include issuing checks or 
drafts without sufficient funds, and a failure to pay debts. 

The veteran's service medical records show that between 
November and December of 1996, he was seen for "intake 
intervention," at which time he reported a six to seven-year 
history of problematic gambling, with a bankruptcy in 1992.  
The Axis I diagnosis was pathological gambling.  

The post-service medical evidence includes a VA examination 
report, dated in September 1998, which shows that the veteran 
reported that during service he had been an air traffic 
controller, that he had gone through a bankruptcy in 1992, 
and that he had lost at least two vehicles.  He indicated 
that he had recently been betting on horses, and that it gave 
him a feeling of excitement when he won, although he lost 
most of the time.  He stated that during service in Korea in 
1994-95, he drank alcohol heavily, as gambling was not 
allowed.  He stated that he had made unsuccessful attempts to 
stop gambling.  He reported having at least two convictions 
in civilian courts for writing bad checks.  The Axis I 
diagnoses were pathological gambling, and alcohol abuse, rule 
out dependence.  

A VA psychiatric opinion, dated in July 2002, notes that the 
claim had been remanded to determine whether or not 
pathological gambling was a personality disorder.  The Axis I 
diagnoses were PTSD, pathological gambling disorder, and 
alcohol dependence and abuse.  The examiner stated, "It can 
be argued that the job of an air traffic controller is one of 
sufficient stress to precipitate a stress disorder diagnosis.  
If that is the case and the gambling addiction developed as a 
means of coping and avoiding dealing with PTS symptoms then 
his gambling and behaviors that were involved with and 
supported his gambling are much the same as the symptoms of 
alcohol and drug abuse that are seen as a way of coping in 
someone with posttraumatic stress disorder symptomology."  

A VA PTSD examination report, dated in July 2007, notes the 
veteran's relevant history.  The veteran was noted to have 
associated his gambling with alcoholism, and to have stated 
that he felt much less pressure now that he was no longer an 
air traffic controller.  He reported that he no longer bet on 
horses or blackjack, although he occasionally played poker 
for money.  The Axis I diagnoses were PTSD, pathological 
gambling "in remission," and alcohol dependence "in 
remission."  The examiner noted that the veteran had been 
found to have PTSD associated with his duties as an air 
traffic controller, and that his alcohol abuse and gambling 
developed within the context of this highly stressful duty.  
The examiner further stated that the veteran's gambling 
disorder served as an escape and temporary relief from his 
daily pressures.  He concluded, "The patient's history and 
the sequence of developing psychopathology are consistent 
with the understanding that the patient had developed a 
stress disorder to the demands of air traffic control and the 
subsequent development of alcohol dependence and pathological 
gambling were symptoms of the stress disorder, reflecting 
psychological strategies for coping with the discomfort."  

The Board has determined that service connection for a 
gambling disorder is warranted.  The July 2007 VA opinion is 
a competent medical opinion showing that there is a nexus 
between the veteran's gambling disorder and his service-
connected PTSD.  There is no competent, countervailing 
medical opinion of record to refute this opinion.  The July 
2007 VA opinion is also consistent with the veteran's 
demonstrated conduct during service, and his inservice 
diagnoses of pathological gambling, as well as the July 2002 
VA opinion, and the diagnosis of pathological gambling in the 
September 1998 VA examination report.  As such, the Board 
finds that the evidence raises a reasonable doubt as to the 
cause of the veteran's gambling disorder.  See 38 U.S.C.A. § 
5107(b).  Accordingly, in view of the evidence of record, the 
Board thus resolves all reasonable doubt in the veteran's 
favor, and finds that service connection for a gambling 
disorder is warranted.


II.  VCAA

As of Novemer 2000, there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326a.  

In this case, in letters, dated in July 2002 and April 2004, 
the veteran was notified of the VCAA, and of his duties to 
obtain evidence.  Furthermore, as the Board has fully granted 
the veteran's claim for service connection, the Board finds 
that a detailed discussion of the VCAA is unnecessary.  Any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


ORDER

Service connection for a gambling disorder is granted.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


